             Case 1:20-cv-05019-LAK Document 54 Filed 08/10/21 Page 1 of 1

I<APLAN HECI<ER & FINI< LLP                                 350 FIFTH AVENUE

                                                             NEW YORK, NEW YORK 10118
                                                                                      I    63RD FLOOR



                                                            TEL (212) 763-0883        I FAX   (212) 564-0883

                                                             WWW. KAPLAN HECKER.COM




                                                              DIRECT DIAL   212.763.0883
                                                              DIRECT EMAIL rkaplan@kaplanhecker.com



                                                                            August 10, 2021

   VIA ECF

   The Honorable Lewis A. Kaplan
   United States District Court
   Southern District of New York
   Daniel Patrick Moynihan
   United States Courthouse
   500 Pearl Street
   New York, NY 10007

                          Re:     Doe v. Columbia University, 1:20-cv-05019 (LAK) (S.D.N.Y.)

   Dear Judge Kaplan:

           We represent Defendant The Trustees of Columbia University in the City of New York
   (“Columbia”) in the above-referenced action. We write to request that the Court so order the
   recently filed stipulation (ECF 53), agreed to by both parties, setting forth a briefing schedule for
   Columbia’s anticipated motion to dismiss Plaintiff John Doe’s Amended Complaint (ECF 47,
   refiled as ECF 51). The briefing schedule in the stipulation takes into account Plaintiff’s counsel’s
   planned vacation in September, and the fact that Labor Day Weekend this year (September 3 – 6)
   runs directly into the upcoming Jewish holiday of Rosh Hashanah (September 6 – 8). This is
   Defendant’s first request for such an extension.

                                                         Respectfully submitted,



                                                         Roberta A. Kaplan



   cc: Counsel of Record
